     Case 2:19-cv-08002-ADS Document 24 Filed 10/30/20 Page 1 of 2 Page ID #:826




 1                                                                              JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   DARRELL D. 1, an Individual,                 Case No.: 2:19-08002 ADS

12                       Plaintiff,

13                       v.
                                                  JUDGMENT OF DISMISSAL
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21

22

23   1Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                               -1-
     Case 2:19-cv-08002-ADS Document 24 Filed 10/30/20 Page 2 of 2 Page ID #:827




 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 23, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: October 30, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
